Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00784-CV

                                KARGES-FAULCONBRIDGE, INC.,
                                         Appellant

                                                    v.

Keath GARRISON and Kassie Garrison, Individually and as Next Friends of Karrah Garrison
 and Mayvie Garrison, Minor Children; Haela Garrison; Ernest D. Copelin, Individually and as
Representative of the Estate of Roper T. Nathon Copelin, Deceased; Tangela M. Copelin; Texas
   Mutual Insurance Company, as Subrogee of Keath Garrison and Roper T. Nathan Copelin,
                                          Deceased,
                                          Appellees

                      From the 73rd Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019CI00853
                              Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: March 25, 2020

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). Because the motion does not disclose an agreement of the parties

regarding the assessment of costs, we order all costs of the appeal assessed against appellant. See

TEX. R. APP. P. 42.1(d)(absent agreement of the parties, costs are taxed against appellant).

                                                     PER CURIAM